REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims require the ingredient “hydrolyzed ceratonia siliqua seed extract.” This is understood by the examiner to be required by all of the currently pending claims; namely, instant independent claims 27, 31, 32, and 33 all require this ingredient. The examiner presents the following additional comments regarding this ingredient, and cites the following additional art related to this ingredient.
The instant claims require hydrolyzed ceratonia siliqua seed extract. This is understood to differ from unhydrolyzed ceratonia siliqua seed extract. Such unhydrolyzed ceratonia siliqua seed extract is taught as of at least Bayerlein et al. (US Patent 4,661,475), column 1 lines 42-45 (wherein the Bayerlein reference was cited in the prior office action on 23 March 2021). Said unhydrolyzed ceratonia siliqua seed extract appears to be a gum known as locust bean gum. The skilled artisan would have expected that hydrolysis of siliqua ceratonia seed extract would likely have resulted in compounds with lower molecular weights and viscosities as compared with (unhydrolyzed) siliqua ceratonia seed extract. This determination is made on the grounds that hydrolysis would likely have broken down the large polymeric structures in locust bean gum to lower molecular weight structures with a lower viscosity due to their lower molecular weights. As such, a prior art teaching of ceratonia siliqua seed extract is not understood to be sufficient to read on the required hydrolyzed ceratonia siliqua seed extract unless there is a teaching or motivation for the skilled artisan to have hydrolyzed said ceratonia siliqua seed extract.
en arguendo, there were such a motivation, there would have been no reasonable expectation that these ingredients could have been added to the formulation in a manner that the formulation would not have had a tendency to block pores or cause acne. 
Additionally with regard to Botto, the examiner notes that the exemplified formulations of Botto include parabens; see Botto, page 6, paragraphs 0129 and 0131, this differs from various instant claims such as claim 27 which excludes parabens. Botto also does not teach C13-C15 alkanes; in contrast, Botto teaches isohexadecane, as of page 6, Table 1, on top right of page, wherein isohexadecane is a C16 alkane. The examiner also notes that the intended use of the subject matter of the instant claims is as a hair and scalp care formulation, whereas the formulation of Botto is intended to be applied on the skin and is intended to stimulate weight loss. As such, the intended use 
Therefore, for at least these reason, the examiner has not rejected the instant claims over Botto.
As an additional relevant reference, the examiner cites US Patent 9,949,915, which was previously cited in the prior office action on 23 March 2021. This is a patent document which has overlapping inventors with the instant application. While not prior art, the examiner previously rejected the instant claims on the grounds of non-statutory double patenting over the claims of the ‘915 patent. Nevertheless, the examiner has withdrawn this previously applied double patenting rejection. This is for at least the following reasons. The claims of the ‘915 patent are drawn to a cosmetic composition comprising various ingredients, including bisabolol, phenoxyethanol, guar hydroxypropyltrimonium chloride, behentrimonium chloride, all in an aqueous environment. However, the claims of the ‘915 patent do not recite hydrolyzed ceratonia siliqua seed extract, Zea Mays starch, Moringa Oleifera seed extract, and polyquaternium-7. As best understood by the examiner, there would have been no motivation for the skilled artisan to have added these ingredients to the compositions recited by the claims of the ‘915 patent. However, even if, purely en arguendo, the skilled artisan would have been motivated to have added these ingredients to the composition recited by the claims of the ‘915 patent, there would have been no reasonable expectation that such a composition would not have a tendency to block pores and cause acne, as required by the instant claims.



Terminal Disclaimer
The terminal disclaimer filed on 23 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,159,637 and 10,813,872 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612